EXHIBIT 10.19

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement is made and entered into by and between
MiMedx, Inc., a Florida corporation having a place of business at 1234 Airport
Road, Suite 105, Destin, Florida 32541 (the “Company”) and Dr. Thomas Koob
(“Executive”) as of March 1, 2007 (the “Effective Date”).

1. Position and Duties. Executive shall be employed by the Company as its Chief
Scientific Officer, reporting to the Company’s Chief Executive Officer.
Executive agrees to devote his or her full business time, energy and skill to
his or her duties as directed by the Company from time to time These duties
shall include all those duties customarily performed by the Chief Scientific
Officer and the Executive’s services shall be performed at the location where
the Executive was employed immediately preceding the Effective Date or any
office or location less than forty-five (45) miles from such location.

2. Term of Employment. Executive’s employment as an employee of the Company will
be for a three-year term, commencing with the Effective Date, and ending
thirty-six (36) months thereafter, subject to earlier termination by Executive
or the Company, as provided herein. Such employment may be terminated by
Executive or the Company at any time, with or without good reason. Upon the
termination of Executive’s employment as an employee of the Company, for any
reason, neither Executive nor the Company shall have any further obligation or
liability under this Agreement to the other, except for the accrued rights of
the Executive hereunder and as set forth in this paragraph and paragraphs 6 and
7 below and the continuing obligations of Executive under paragraphs 7, 8, 9 and
10 below.

3. Compensation. Executive shall be compensated by the Company for his services
as follows:

(a) Sinning Bonus. Executive shall receive in the month of March a signing bonus
equal to $29,166.66.

(b) Base Salary. Executive shall be paid a monthly Base Salary of $11,583.33 per
month ($175,000 on an annualized basis), subject to applicable withholding, in
accordance with the Company’s normal payroll procedures. Executive’s salary
shall be reviewed on at least an annual basis. In the event of such an increase,
that increased amount shall become Executive’s Base Salary. The parties
acknowledge that Executive may be eligible for bonus arrangements, but such
bonus amounts shall be determined by the sole discretion of the Board of
Directors.

4. Benefits. Executive shall have the right to participate in and to receive
benefits under any of the Company’s employee benefit plans, as such plans may be
modified from time to time, provided that Executive meets the minimum
eligibility requirements applicable to such benefits.

5. Stock. Executive shall be eligible to be granted options for the purchase of
the Company’s shares and such option grants shall be solely at the discretion of
the Board of Directors. Such option shall be subject to vesting and shall have
an exercise price at the fair market value as determined by the Board of
Directors. Executive agrees that such options shall



--------------------------------------------------------------------------------

be governed by the Company’s stock option plan and the Company’s standard option
award agreement, which Executive agrees to sign as a condition to receiving such
options.

6. Benefits Upon Termination. In the event of Executive’s voluntary termination
from employment with the Company, or in the event that Executive’s employment
terminates as a result of his death or disability, Executive shall be entitled
to no compensation or benefits from the Company other than those earned under
paragraph 3 above through the date of termination or in the case of any stock,
vested through the date of termination.

7. Benefits Upon Other Termination. Executive agrees that his employment may be
terminated by the Company at any time, with or without good reason. In the event
of the termination of Executive’s employment by the Company for the reasons set
forth below, he shall be entitled to the following:

(a) Termination for Good Reason. If Executive’s employment is terminated by the
Company for good reason as defined below, Executive shall be entitled to no
compensation or benefits from the Company other than those earned under
paragraph 3, or in the case of any stock options, vested through the date of his
termination.

For purposes of this Agreement, a termination “for good reason” occurs if
Executive is terminated for any of the following reasons:

(i) theft, dishonesty, or falsification of any employment or Company records;

(ii) conviction of a felony or any act involving moral turpitude;

(iii) consistent poor performance, as determined by the Board in its sole
discretion;

(iv) improper disclosure of the Company’s confidential or proprietary
information;

(v) any act by Executive that has a material detrimental effect on the Company’s
reputation or business; or

(vi) any material breach of this Agreement, including without limitation,
failure to follow the directives of the Board of Directors or the person to whom
Executive reports, which breach, if curable, is not cured within thirty
(30) days following written notice of such breach from the Company.

(b) Termination Without Good Reason. If the Company requires the Executive,
without Executive’s consent and as a result Executive voluntarily terminates his
or her employment with the Company, to be based at any location more than
forty-five (45) miles from the location at which the Executive initially is
employed within thirty days of this Employment Agreement, except for travel
reasonably required in the performance of the Executive’s responsibilities
consistent with practices in effect prior to the Effective Date, this shall
constitute termination without good reason. If Executive’s

 

- 2 -



--------------------------------------------------------------------------------

employment is terminated by the Company following the Effective Date for any
reason other than for good reason (as defined above), Executive shall be
entitled to the following separation benefits:

(i) all accrued compensation and benefits through the date of termination
including any option grants that have been vested through the termination date;
and

(ii) continued payment of Executive’s salary at his Base Salary rate together
with applicable fringe benefits as provided to other executive employees, less
applicable withholding, until the end of the Term of Employment as set forth in
this Employment Agreement.

8. Employee Inventions and Proprietary Rights Assignment Agreement. During the
Term of this Agreement and during the term of and as a condition to receive such
payments to Executive under paragraph 6 above, Executive agrees to execute and
abide by the terms and conditions of the Company’s standard Employee Inventions
and Proprietary Rights Assignment Agreement, in substantially the form attached
as Exhibit A hereto.

9. Agreement Not To Compete. Executive agrees that in the event of his
termination at any time and for any reason, he shall not, without the prior
written consent of the Company, for a period of twelve (12) months, compete with
the Company by (i) serving as a partner, employee, officer, director, manager or
agent for, (ii) directly or indirectly own, purchase, or organize, or
(iii) build, design, finance, work or consult for or otherwise affiliate with
any business in competition with the Company’s business, using confidential or
proprietary information of the Company, in any way.

10. Employee Non-Solicitation. During the term of this Agreement and for a
period of one year after termination, Executive covenants and agrees that he
shall not, directly or indirectly: (a) solicit, recruit, or hire (or attempt to
solicit, recruit, or hire) or otherwise assist anyone in soliciting, recruiting,
or hiring, any employee of the Company who performed work for the Company within
the twelve month period prior to the termination of Executive’s employment or
(b) otherwise encourage, solicit, or support any such employee(s) to leave their
employment with the Company, until such employee’s employment with the Company
has been voluntarily or involuntarily terminated or separated for at least six
(6) months.

11. Customer Non-Solicitation. During the term of this Agreement and for a
period of two (2) years thereafter (the “Protected Period”), Executive agrees
not to, directly or indirectly, contact, solicit, divert, appropriate, or call
upon with the intent of doing business with, any one or inure of the customers
or clients of the Company with whom Executive has had material contact during
the twelve (12) month period prior to the termination of this Agreement
(including prospects of the Company with whom Executive had such contact during
said period) if the purpose of such activity is either (1) to solicit these
customers or clients or prospective customers or clients for a Competitive
Business as herein defined (including but not limited to any Competitive
Business started by Executive) or (2) to otherwise encourage any such customer
or client to discontinue, reduce, or adversely alter the amount of its business
with the Company. Executive acknowledges that due to his relationship with the
Company, Executive will develop

 

- 3 -



--------------------------------------------------------------------------------

special contacts and relationships with the Company’s clients and prospects, and
that it would be unfair and harmful to the Company if Executive took advantage
of these relationships in a Competitive Business.

A “Competitive Business” is an enterprise that engages in the activity of
replacement products and services which products and/or services are
substantially similar or identical to those offered by the Company during the
twelve (12) month period prior to the termination of this Agreement.

12. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Atlanta, Georgia in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Provided, however, that this arbitration provision
shall not apply to any disputes or claims relating to or arising out of the
misuse or misappropriation of trade secrets or proprietary information,
competition or solicitation prohibited by this Agreement, in which case the
Company make seek injunctive relief and damages in any court of competent
jurisdiction.

13. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and by any one or more of the following
means: (i) if mailed by prepaid certified mail, return receipt requested, at any
time other than during a general discontinuance of postal service due to strike,
lockout or otherwise, such notice shall be deemed to have been received on the
date shown on the receipt; (ii) if telecopied, such notice shall be followed
forthwith by letter by first class mail, postage prepaid, and shall be deemed to
have been received on the next business day following dispatch by telecopy and
acknowledgment of receipt by the recipient’s telecopy machine; (iii) if
delivered by hand, such notice shall be deemed effective when delivered; or
(iv) if delivered by national overnight courier, such notice shall be deemed to
have been received on the next business day following delivery to such courier.
All notices and other communications under this Agreement shall be given to the
parties hereto at the following addresses:

 

If to the Company:

 

MiMedx, Inc.

 

1234 Airport Road, Suite 105

 

Destin, FL 32541

 

Attn: Tom D’Alonzo, CEO

If to Executive:

 

To the address on record for the Executive

14. Interpretation. Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of Florida.
In the event of any conflict between this Agreement and the Executive Employment
Agreement to which this Agreement is attached, the Executive Employment
Agreement shall control.

 

- 4 -



--------------------------------------------------------------------------------

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. In view of the personal
nature of the services to be performed under this Agreement by Executive, he
shall not have the right to assign or transfer any of his rights, obligations or
benefits under this Agreement, except as otherwise noted herein.

16. Entire Agreement. This Agreement constitutes the entire employment agreement
between Executive and the Company regarding the terms and conditions of his
employment, with the exception of (i) the agreement described in paragraph 8 and
(ii) any stock or option agreements between Executive and the Company. This
Agreement (including the documents described in (i) and (ii) herein) supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment by the
Company.

17. Validity. If any one or more of the provisions (or any part thereof) of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby.

18. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by Executive and the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

 

MINIEDX, INC.

By:

 

/s/ John C. Thomas, Jr.

 

Its:

 

John C. Thomas, Jr.

/s/ Thomas J. Koob

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE INVENTION ASSIGNMENT

CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with MiMedx, Inc., a
Florida corporation (the “Company”), I hereby represent to, and agree with the
Company as follows:

1. Purpose of Agreement. I understand that the company is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the company to preserve
and protect its “proprietary information” (as defined in Section 7 below), its
rights in “inventions” (as defined in Section 2 below) and in all related
intellectual property rights. Accordingly, I am entering into this employee
invention Assignment and Confidentiality Agreement (this “Agreement”) as a
condition of my employment with the Company, whether or not I am expected to
create inventions of value for the Company.

2. Disclosure of Inventions. I will promptly disclose in confidence to the
Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets “Inventions”) that I make or conceive or
first reduce to practice or create, either alone or jointly with others, during
the period of my employment, whether or not in the course of my employment, and
whether or not such Inventions are patentable, copyrightable or protectible as
trade secrets.

3. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under tile Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or current or anticipated research and development,
will be the sole and exclusive property of the Company and are hereby
irrevocably assigned by me to the Company.

4. Assignment of Other Rights. In addition to the foregoing assignment of
Inventions to the Company, I hereby irrevocably transfer and assign to the
Company: (i) all worldwide patents, patent applications, copyrights, mask works,
trade secrets and other intellectual property rights in any Invention; and
(ii) any and all “Moral Rights” (as defined below) that I may have in or with
respect to any Invention. I also hereby forever waive and agree never to assert
any and all Moral Rights I may have in or with respect to any Invention, even
after termination of my work on behalf of the Company. “Moral Rights” mean any
rights to claim authorship of an Invention, to object to or prevent the
modification of any Invention, or to withdraw from circulation or control the
publication or distribution of any Invention, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right”.

 

1



--------------------------------------------------------------------------------

5. Assistance. I agree to assist the Company in every proper way to obtain for
the Company and enforce patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Company’s Inventions in any and all
countries. I will execute any documents that the Company may reasonably request
for use in obtaining or enforcing such patents, copyrights, mask work rights,
trade secrets and other legal protections. My obligations under this paragraph
will continue beyond the termination of my employment with the Company, provided
that the Company will compensate me at a reasonable rate after such termination
for time or expenses actually spent by me at the Company’s request on such
assistance. I appoint the Secretary of the Company as my attorney-in-fact to
execute documents on my behalf for this purpose.

6. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company
that relates to the business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company or any other party
with whom the Company agrees to hold information of such party in confidence
(the “Proprietary Information”). Such Proprietary Information includes, but is
not limited to, Inventions, marketing plans, product plans, business strategies,
financial information, forecasts, personnel information, customer lists and
domain names

7. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the Company.
Upon termination of my employment with the Company, I will promptly deliver to
the Company all documents and materials of any nature pertaining to my work with
the Company. I will not take with me any documents or materials or copies
thereof containing any Proprietary Information.

8. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials or intangibles of a former employer or
third party that are not generally available to the public or have not been
legally transferred to the Company.

9. Notification. I hereby authorize the Company to notify my actual or future
employers of the terms of this Agreement and my responsibilities hereunder.

10. Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.

11. Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of Florida, without giving
effect to that body of laws pertaining to conflict of laws, If any provision of
this Agreement is determined by any court or

 

2



--------------------------------------------------------------------------------

arbitrator of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then this Agreement will not be
enforceable against such affected party and both parties agree to renegotiate
such provision(s) in good faith.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

13. Titles and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “exhibits” will mean “sections” and “exhibits” to this
Agreement.

14. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

15. Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

16. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.

17. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

3



--------------------------------------------------------------------------------

MIMEDX, INC.

     

EMPLOYEE:

By:

 

/s/ John C. Thomas, Jr.,

     

/s/ Thomas J. Koob

 

Chief Financial Officer

     

Signature

 

Name:

 

John C. Thomas, Jr.  

               

Thomas J. Koob

         

Name (please print)

 

4